PER CURIAM.
The defendants below appeal from a final judgment entered for the plaintiff, an order denying their motion for a directed verdict, and an order denying their motion for a new trial. We find no merit in the defendants’ arguments and affirm. See In re Estate of Brandt, 613 So.2d 1365 (Fla. 1st DCA 1993) (“ ‘Only a deliberate and contumacious disregard of the court’s authority, bad faith, willful disregard or gross indifference to an order of the court, or conduct which evinces deliberate callousness will justify a dismissal of pleadings for a violation of discovery procedures.’ ” (quoting U.S.B. Acquisition Co. v. U.S. Block Corp., 564 So.2d 221, 222 (Fla. 4th DCA))). See also Medina v. Peralta, 802 So.2d 376 (Fla. 3d DCA 2001) (“ ‘A directed verdict is proper only when the record conclusively shows an absence of facts or inferences from facts to support a jury verdict, viewing the evidence in a light most favorable to the nonmoving party.’ ” (quoting Sears, Roebuck & Co. v. McKenzie, 502 So.2d 940, 941 (Fla. 3d DCA 1987))).
AFFIRMED.